Title: From George Washington to Lamar, Hill, Bisset, & Company, 3 August 1786
From: Washington, George
To: Lamar, Hill, Bisset, & Company

 

Gentn
Mount Vernon 3d Augt 1786.

Your favors of the 6th & 17th of December came duly to hand; & I have also received from Norfolk the pipe of Madeira wine which you addressed to the care of Doctr Taylor of that place for my use. I have not yet tasted it, but presume it is fine: it ought to be so, for the cost of it in the Island, besides the extra charges here, is £7.12.4 pr pipe more than the wines I had from Messrs Searle & Co. in April 1783; than which none, I think, could be better, for it was old, & of an excellent quality.
I remit to Henry Hill Esqr. of Philada a draft for £43.12.4 on Wakelin Welch Esqr. of London, which is the amot of your order on me in favor of the above gentleman. I am Gentn &c.

G: Washington

